Citation Nr: 1203148	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-14 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to her thoracic spine disability.

2.  Entitlement to an evaluation in excess of 30 percent for migraine headaches.

3.  Entitlement to an evaluation in excess of 10 percent for a thoracic spine disability.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1997 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left hip disorder and evaluations in excess of 10 and 30 percent for her thoracic spine and migraine disabilities, respectively.  The Veteran has timely appealed those issues.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in August 2011; a transcript of that hearing is associated with the claims file.

During her hearing on appeal, the Veteran indicated that she was no longer employed and stated that she was not employable due to her migraines and thoracic spine disabilities.  The Board has therefore taken jurisdiction over a claim for TDIU in order to comport with the United States Court of Appeals for Veterans Claims (Court)'s holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), that the issue of TDIU is part and parcel of a claim for increase.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Initially, the Board notes that the Veteran was issued notice regarding her claims on appeal in an October 2005 letter; however, such notice does not fully comply with the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, on remand, proper notice should be sent to the Veteran as to the issues on appeal.

During the Veteran's hearing, she testified that her migraines had caused her to miss lots of work time, and specifically argued that she has severe economic adaptability problems due to her migraines.  In the July 2010 VA examination, the Veteran was shown to be fully employed at that time and she made no mention of any missed time from work at that time.  Thus, on the basis of this testimony, it appears that the Veteran's migraine headaches may have potentially worsened since her last VA examination.  Therefore, the Board finds that a new VA examination should be afforded the Veteran in order to determine the current nature and severity of her migraine disorder.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Also during her hearing, the Veteran stated that her thoracic spine had a nerve root compression associated with it; the July 2010 examination also noted some neurologic involvement, though no discussion of the neurologic rating criteria was discussed at that time by that examiner.  Accordingly, the Board finds that the July 2010 VA examination is inadequate on which to rate the Veteran at this time and thus a remand is necessary in order to obtain a complete and adequate examination of the Veteran's thoracic spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Additionally, the Veteran noted that the October 2005 examiner only considered the claimed left hip disorder on a secondary basis; she stated during her hearing that her pain began in service and specifically noted a March 2001 service treatment note showing left hip pain.  She also indicated that she had chiropractic treatment in service for her back and left hip beginning in 1998.  Review of the service treatment records confirms the Veteran's left hip pain in January and March 2001, following an October 2000 motor vehicle accident.  The Veteran's service treatment records additionally note chronic pelvic pain in 1998, though such appears to be related to the menstrual cramping rather than a left hip disorder.  Additionally, while no chiropractic treatment appears in the Veteran's service treatment records, the Veteran did report in a January 2001 note that she had sought chiropractic treatment for her lower back following a motor vehicle accident.

On remand, attempts to obtain the noted chiropractic records should be made.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).

Moreover, given that the Veteran's service treatment records appear to corroborate the Veteran's lay testimony, the Board finds that a new VA examination is necessary in order to determine whether the Veteran's left hip disorder is directly related to service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

During her hearing, the Veteran, as noted above in the Introduction, stated she has had to take over 40 days off of work due to her service-connected migraines and thoracic spine disabilities; she also stated that she was laid off due to budget cuts-officially-but that unofficially she was informed that they were firing her because of the time off she had taken, secondary to her service-connected disabilities.  The Veteran underwent VA examinations in October 2005 and July 2010; however, those examiners did not render a medical opinion as to whether the Veteran is unemployable due to her service-connected disabilities.  Accordingly, as the Veteran has contended that such service-connected disabilities renders her unemployable, a remand is necessary in order to obtain such a medical opinion.  Id.

The Board additionally notes that on remand all development necessary in order to adjudicate a claim of entitlement to TDIU should be undertaken, including asking the Veteran for a statement of her employment and educational history.  

Also, the RO/AMC should ask the Veteran to provide, or aid her in procuring, any relevant leave records from the previous year, which she indicated would demonstrate significant time off.

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to her claims of service connection for a left hip disability, to include as secondary to her thoracic spine disability; increased evaluations for her migraine and thoracic spine disabilities; and, entitlement to TDIU.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain any relevant VA treatment records from the Houston VA Medical Center (including Clinic Four), or any other VA medical facility that may have treated the Veteran, since June 2010 and associate those documents with the claims file.

3.  Ask the Veteran for information regarding any chiropractic treatment she may have received for her thoracic spine and left hip during and after military service, to include names of physicians and locations of treatment.  After securing any necessary release forms, attempt to obtain and associate those identified documents with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that she can make an attempt to obtain those records on her own behalf.

4.  The RO/AMC should complete any development necessary in order to adjudicate her claim for TDIU, including asking her for information regarding her employment and education history since discharge from military service.  To this end, furnish her with an application for TDIU, VA Form 21-8940.

5.  Assist the Veteran in obtaining any employment or leave records from her employers, which would demonstrate the amount of leave she has taken and the purpose of such leave.  After securing any necessary release forms, attempt to obtain and associate those identified documents with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that she can make an attempt to obtain those records on her own behalf.

6.  Upon completion of the above, schedule the Veteran for a VA neurologic examination with a physician in order to determine the current nature and severity of her migraine headaches.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After examination of the Veteran and review of the claims file, the VA examiner should specifically comment on the number of prostrating attacks associated with migraine headaches that the Veteran experiences on average, and comment on their effect, if any, on her economic productivity.  

Specifically, the examiner should discuss whether the Veteran's migraine headaches are "very frequent," "completely prostrating and prolonged attacks," and whether such migraines have a severe effect on her economic adaptability.  The examiner should specifically discuss the Veteran's lay testimony noted in her hearing as to the frequency, severity and effect on her economic adaptability.

The examiner should also opine whether the Veteran's migraine headaches sufficiently preclude her from obtaining substantially gainful employment in light of her professional qualifications and employment history and without consideration of her age or any nonservice-connected disorders.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA orthopedic examination in order to determine the current nature and severity of her thoracic spine disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.  

The VA examiner should conduct range of motion testing of the Veteran's thoracolumbar spine and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should specifically state, in the examination report, at what degree during range of motion testing that the Veteran's pain begins.  Furthermore, any additional loss of motion with repetitive movement or any other functional impairments noted above should be reported, in specific additional loss of degrees if possible. 

The examiner should also specifically comment on the following:

(a) Whether there is muscle spasming or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(b) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's thoracolumbar spine.

(c) Whether the Veteran has intervertebral disc syndrome, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period.

The examiner should also perform neurological testing of the Veteran, and determine if there is any nerve root compression or any other neurologic symptomatology associated with her thoracic spine disorder.

The examiner should also opine whether the Veteran's thoracic spine disability sufficiently precludes her from obtaining substantially gainful employment in light of her professional qualifications and employment history and without consideration of her age or any nonservice-connected disorders.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Schedule the Veteran for VA orthopedic examination to determine whether her claimed left hip disorder is related to military service or her service-connected thoracic spine disorder.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any left hip disorders found, including left hip strain or any arthritic condition thereof.  The examiner should then state whether any left hip disorder found more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of military service.  

In so discussing, the examiner should specifically address the Veteran's motor vehicle accident in October 2000 and her subsequent report of left hip pain in January and March 2001, as well as the noted 1998 chronic pelvic pain and her stated chiropractic treatment for her lower back and left hip during service.  The examiner should additionally address any continuity of symptomatology stated by the Veteran.

The examiner should also state whether any left hip disorder more likely, less likely or at least as likely as not is caused by or aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's thoracic spine disorder.  In discussing causation, the examiner should specifically address the October 2005 examination as well as the April 2005 VA treatment note that related the Veteran's left hip disorder as being radiating pain from her thoracic spine disorder.

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

9.  Schedule the Veteran for a VA general medical examination.  The examiner should review the claims file in conjunction with the examination, including the prior ordered examinations, and indicate that such review has occurred.  

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, to include migraines, thoracic spinal strain, sinusitis, left wrist carpel tunnel syndrome, allergic rhinitis, eczema, and acne, either alone, or together, are sufficient to preclude substantially gainful employment in light of her professional qualifications and employment history and without consideration of her age or any nonservice-connected disorders.  

The examiner should specifically discuss the Veteran's contentions that her migraines and thoracic spinal disabilities preclude her from being employable, and should specifically discuss the previously-ordered VA examinations above.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

10.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for a left hip disability, to include as secondary to her thoracic spine disability, increased evaluations for her migraine and thoracic spine disabilities, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

